Citation Nr: 1429503	
Decision Date: 06/30/14    Archive Date: 07/03/14

DOCKET NO.  11-01 613	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

1.  Entitlement to an increased rating for a left knee disability, currently rated as 20 percent disabling.

2.  Entitlement to a total rating based on unemployability (TDIU) due to service-connected left knee disability, to include on an extra-schedular basis, pursuant to 38 C.F.R. § 3.3219(b)(1).


ATTORNEY FOR THE BOARD

H. Papavizas, Associate Counsel


INTRODUCTION

The Veteran had active duty service from May 1991 to April 1992.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2010 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA) located in Columbia, South Carolina, denying the Veteran's claim for a rating increase in excess of 20 percent for his left knee disability and TDIU.  The Veteran subsequently withdrew his claim for a TDIU.  See September 2010 Notice of Disagreement (NOD) (accompanying statement).

In May 2012, the Board remanded the Veteran's claim for further development to the Appeals Management Center (AMC) in Washington, DC.  After taking further action, the AMC continued the Veteran's left knee disability rating at 20 percent, as reflected in the November 2012 supplemental statement of the case (SSOC).  The matter has been returned to the Board for further appellate consideration.

As reflected on the title page, and as explained in more detail below, the Board has now characterized the appeal to encompass the matter of entitlement to a TDIU due to the service-connected bilateral left knee disability, as a component of the claim for higher rating.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  For purposes of clarity and convenience, the Board has listed this matter as a separate issue.

In addition to the paper claims file, there are paperless, electronic Virtual VA and Veterans Benefits Management System (VBMS) files associated with the Veteran's claims.  A review of the documents Virtual VA reveals that, with the exception of VA treatment records dating to July 2011, they are either duplicative of the evidence in the paper claims file or are irrelevant to the issue on appeal.  The Veteran's VBMS file contains no documents.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.






REMAND

As noted above, the Veteran's claims for an increased rating for right knee disability and service connection for left knee disability were most recently remanded by the Board in May 2012.  

The Board finds that a remand is necessary because the Board's June 2012 directives were not adequately executed.  In its remand, the Board requested that a VA examination be scheduled for the Veteran to assess the nature and severity of his left knee disability.  That request specifically directed the examiner to "discuss the prior medical evidence in detail and reconcile any contradictory evidence."  However, the Board's review of the June 2012 VA examination report reveals that the examiner did not provide any discussion of the Veteran's prior medical evidence.

Because not all of the Board's November 2012 directives were complied with, another remand is required to ensure fulfillment of the Board's prior remand instructions by obtaining an additional VA examination.  See Stegall v. West, 11 Vet. App. 268, 270 (1998) (holding that a remand by the Board imposes upon the Secretary of VA a concomitant duty to ensure compliance with the terms of the remand).

The Board further finds that a remand is warranted because the examiner did not address any of the Veteran's statements concerning his left knee symptomatology: particularly, that he is hindered by pain and flexion in his left knee; that he is greatly hindered in his ability to walk, go upstairs, stand, and move without great pain; and that his left knee disability greatly hinders his ability to provide for his family.  See January 2011 Form 9.  The Board finds that consideration of such statements in a medical opinion would assist the Board in assessing the severity of the Veteran's disability.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (Once VA has provided a VA examination, it is required to provide an adequate one, regardless of whether it was legally obligated to provide an examination in the first place).

Additionally, as noted above, the record suggests the Veteran may be unable to work due to his service-connected left knee disability, based upon his allegation that his left knee disability greatly hinders his ability to provide for his family.  See January 2011 Form 9.  Such raises the matter of the Veteran's entitlement to a TDIU in the context of the Veteran's claim for higher rating.  See Rice, 22 Vet. App. at 447.  The Board notes that the Veteran initially raised the issue of TDIU in a July 2010 statement, in response to which the RO issued a letter to the Veteran in August 2010 with notice concerning how to prove a TDIU claim.  However, the Veteran subsequently withdrew his claim the next month, explaining that he was unemployed due to a work injury, not his left knee disability.  See September 2010 NOD (accompanying statement).  While the RO denied a TDIU in its September 2010 rating decision, consideration of a TDIU was not included in any subsequent statements of the case, as the Veteran withdrew the claim in his September 2010 NOD.  Nevertheless, the Veteran has again raised the issue in his January 2011 Form 9.  Accordingly, remand is appropriate for further development on this issue, including additional notice to the Veteran with a request that he submit a VA Form 21-8940, provision of a VA examination to determine whether the whether the Veteran's left knee disability prevents him from securing or maintaining substantially gainful employment, and readjudication of the issue.

Finally, the Board finds that a remand is necessary in order to obtain outstanding VA medical records.  The record reflects that the Veteran has received treatment at the Columbia, South Carolina VA Medical Center (VAMC), and the claims file includes VA treatment records up to July 2011.  Therefore, while on remand, the Veteran should be asked to identify any VA or non-VA healthcare provider whom he has seen for treatment of left knee.  Thereafter, all identified records - to include the any outstanding, relevant VA treatment records from the Carolina VAMC from July 2011 to the present - should be obtained for consideration in his appeal.

Accordingly, the case is REMANDED for the following action:

1.  Resend a VCAA notice letter to the Veteran and his representative notifying them of the information and evidence necessary to substantiate a claim for TDIU.  See 38 C.F.R. § 4.16.  As part of the notice, ask the Veteran to complete and return VA Form 21-8940 (Veteran's Application for Increased Compensation Based in Unemployability).

2.  Request that the Veteran identify any non-VA healthcare provider who has treated his left knee disability.  After obtaining any necessary authorization forms, obtain all identified, outstanding records.  Make at least two (2) attempts to obtain records from any identified sources.  If any such records are unavailable, inform the Veteran and afford him an opportunity to submit any copies in his possession.

3.  Obtain outstanding, relevant VA treatment records concerning treatment of the Veteran's left knee from the Carolina VAMC from July 2011 to the present.  All reasonable attempts should be made to obtain any identified records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

4.  After completing the above-requested development, arrange for the Veteran to undergo VA examination to determine the nature and severity of his left knee disability, and to determine the impact of such disability on his employability.  The relevant evidence in the claims file should be made available to and reviewed by the examiner.  All indicated tests should be performed and all findings should be reported.  The examiner is requested to review all pertinent records associated with the claims file, particularly records of treatment for the left knee.

The following assessments should be completed:

(A) The examiner must conduct all necessary testing of the left knee, including range of motion studies (measured in degrees, with normal range of motion specified).  The examiner must determine whether there are objective clinical indications of pain or painful motion; weakened movement; premature or excess fatigability; or incoordination; and, if feasible, these determinations must be expressed in terms of the degree of additional range of motion loss due to such factors.  This includes instances when these symptoms "flare-up" or when the knee is used repeatedly over a period of time.  This determination shall also be portrayed, if feasible, in terms of the degree of additional range of motion loss due to these factors. 

The examiner must specify whether the Veteran has any instability in the left knee and, if so, the severity thereof in terms of slight, moderate or severe, and whether there are episodes of locking. 

A complete rationale for any opinion expressed should be provided.  It is requested that the examiner discuss the prior medical evidence in detail and reconcile any contradictory evidence.  Additionally, the examiner should consider the Veteran's statements that that he is hindered by pain and flexion in his left knee and greatly hindered in his ability to walk, go upstairs, stand, and move without great pain.

(B) Discuss the effects of the Veteran's service-connected left foot disability has on the Veteran's ability to secure and follow substantially gainful employment.  A complete work history and educational history must be reported; and a complete rationale must be provided for any opinion expressed.

If any opinion cannot be render without resorting to speculation, the examiner must provide an explanation and identify any outstanding evidence that would facilitate a non-speculative opinion.

5.  Thereafter, readjudicate the remanded claims.  If any benefit sought is not granted to the Veteran's satisfaction, the Veteran and her representative should be provided with a supplemental statement of the case and afforded the appropriate opportunity to respond thereto.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed. The purpose of this REMAND is to ensure compliance with due process considerations.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



